Citation Nr: 1009471	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.   

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) at the RO in September 2007, at which he and 
his wife testified.  The transcript of such hearing has been 
associated with the claims file.  However, the Veteran did 
not request a hearing before the Board.

This case was previously before the Board in February 2009, 
at which point it was remanded for further development.  The 
remand directives have been substantially complied with and, 
therefore, a further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  Moreover, as the Board's decision herein to 
grant a TDIU constitutes a complete grant of the benefit 
sought on appeal, no further development is necessary.  

The Board observes that the Veteran's representative has 
indicated service connection was granted for bilateral 
shoulder disabilities in a November 2009 rating decision.  
See February 2010 VA Form 646.  However, such rating decision 
is not associated with the claims file.  As the Board 
determines herein that the Veteran is entitled to a TDIU 
based solely on his service-connected posttraumatic stress 
disorder (PTSD), it is nonprejudicial to the Veteran to 
proceed with a decision in his appeal without associating the 
November 2009 rating decision with the file.  The Board 
further notes that the Veteran submitted a statement in 
February 2010 directly to the agency of original jurisdiction 
(AOJ), which was then forwarded to the Board, indicating that 
he disagreed with the decision that was rendered and would be 
submitting new evidence to support his case.  The Veteran did 
not specifically identify the determination with which he 
disagreed, i.e., the November 2009 rating decision or an 
individual determination(s) within such decision.  VA 
regulations provide that, if the AOJ gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  
Therefore, this matter is referred to the AOJ for appropriate 
action, to include clarifying with the Veteran the decisions 
with which he disagrees.


FINDING OF FACT

The Veteran meets the schedular threshold for a TDIU, with a 
disability rating of 70 percent for PTSD, and, resolving all 
reasonable doubt in the Veteran's favor, he is unemployable 
due solely to such disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a 
complete grant of the benefit sought on appeal, no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  
Therefore, the rating boards are required to submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA 
purposes, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, but 
not to age or any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 
Vet. App. 342 (2000).  A Veteran need not show 100 percent 
unemployability in order to be entitled to a TDIU.  Roberson 
v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is service-connected for PTSD with 
a disability rating of 70 percent.  As indicated previously, 
his representative has indicated service connection was also 
granted for bilateral shoulder disabilities in November 2009.  
See February 2010 VA Form 646.  As that rating decision has 
not been associated with the claims file, the Board is unable 
to verify such additional service-connected disabilities.  
However, the Veteran meets the schedular criteria for a TDIU 
under 38 C.F.R. § 4.16(a) based on his service-connected 
PTSD, alone or in combination with any other disabilities.  
As such, the remaining inquiry is whether he is unable to 
secure or follow substantially gainful occupation due solely 
to his service-connected disabilities.  As discussed below, 
regardless of whether the Veteran has been granted service 
connection for bilateral shoulder disabilities, the Board 
finds that he is entitled to a TDIU based on the effects of 
his service-connected PTSD.

In this regard, the evidence of record reflects that the 
Veteran last worked at a Career and Technology Center in May 
2006, where he had worked since 1998 as a welding instructor.  
In a July 2006 letter, the director of that school indicated 
that the Veteran had been offered a contract for the 
following school year, but it was in the best interest of the 
school that the Veteran not return.  The Veteran's prior 
occupations included welding and working or supervising in a 
factory/shop.

The Veteran has indicated that he enjoyed teaching and 
welding, but he voluntarily resigned from his welding 
instructor position due to conflicts with authority, 
increased intensity of PTSD symptoms, and reduced ability to 
function under the influence of prescription medications.  
The Veteran specifically stated that he had difficulty with 
authority due to a lack of patience, irritability, and poor 
impulse control.  He has further indicated, and his wife has 
confirmed, that he is easily angered.  With respect to 
medication side effects, the Veteran reported reduced 
concentration and memory, feeling sleepy or foggy, inability 
to prepare and deliver a coherent lecture to students, and 
difficulty driving a car due to physical pain and 
medications.  The Veteran indicated that these side effects 
presented a safety issue in any position involving machinery, 
including in the classroom environment.  He stated that he 
experienced severe stress as a result of all of these 
circumstances, which further worsened his symptoms.  The 
Veteran also reported significant physical problems including 
hypertension, shoulder pain, hearing loss, low back pain, hip 
pain, and gastroesophageal reflux disease (GERD).  He 
reported problems sleeping due to his physical pain and PTSD, 
in that he has recurrent dreams about shooting and killing a 
12-year-old boy during service in Vietnam.  See, e.g., 
September 2007 DRO hearing transcript, April 2009 VA 
examination report.

VA treatment records are generally consistent with these 
reported symptoms.  In particular, in April 2006, the Veteran 
reported being unable to handle the pressure of teaching.  In 
February 2007, he reported quitting because he was unable to 
control his anger.  In March 2007, he stated that he had 
become irritable with students and staff, and he felt that he 
was being singled out for criticism.  

Social Security Administration (SSA) records reflect that the 
Veteran was granted disability benefits as of May 2006 based 
on a primary diagnosis of affective/mood disorders, with a 
secondary diagnosis of sprains and strains, all types.  A 
March 2007 mental status evaluation indicates that, not 
considering physical complaints, the Veteran appeared to be 
capable of performing routine repetitive tasks on a sustained 
basis and to possess basic communication and social skills to 
allow interaction with others. 

The evidence of record also includes several VA examinations, 
as well as letters from the Veteran's VA and private mental 
health providers pertaining to the effects of his PTSD.  In a 
July 2005 letter, the Veteran's private treating psychiatrist 
stated that the Veteran's repeated problems of depression, 
tension headaches, and stomach problems/gastric reflux are 
strongly related to his PTSD.  In a December 2005 letter, 
this psychiatrist indicated that the Veteran had repeated 
work problems related to his irritability and repeated 
arguments with his boss.

A January 2006 VA examination report reflects that the 
Veteran had recently experienced uncontrollable rage, which 
was acute and threatened his employment.  The VA examiner 
opined that it was very difficult to state whether the 
Veteran would have any improvement in his PTSD symptoms, 
noting that it appeared that such symptoms had gotten worse 
as he aged and had more time to reflect on the war and what 
he experienced in Vietnam.

In a July 2006 letter, the Veteran's treating VA psychiatrist 
stated that he reported ongoing hypervigilance, decreased 
sleep without medications, anger, increased anxiety, 
intrusive thoughts about war, depressed mood, and poor 
impulse control.  She further stated that such symptoms had 
interfered with his job performance, in that he would become 
very impatient and angry with the students.  In addition, the 
psychiatrist stated that the Veteran had very little relief 
from his symptoms despite medications and compliance with 
outpatient appointments, and the symptoms appear to have 
worsened as he has aged.  She opined that the Veteran was not 
capable of returning to work as long as his symptoms 
continued without improvement, and complete remission in 
symptomatology was unlikely.

The Veteran was afforded another VA examination in November 
2007.  The VA examiner acknowledged that there was at least 
one instance in which the Veteran was working in a situation 
that seemed hostile and unsafe to him, which seemed to 
exacerbate his PTSD symptoms.  The Veteran had reported 
feeling watched and harassed at his most recent position as a 
welding instructor, leading to hyperarousal and 
hypervigilance.  However, the examiner opined that the 
Veteran's PTSD symptoms could likely be kept at a manageable 
level in a "more reasonable" work setting.  She reasoned 
that the Veteran had been offered a renewed teaching contract 
despite authority conflicts, and he had stated that he enjoys 
welding and that it distracts him from his PTSD symptoms.

The November 2007 VA examiner further opined that the effects 
of the Veteran's medications may not significantly affect his 
ability to function or maintain employment.  She reasoned 
that the Veteran had reported decreasing his own dosage to be 
able to sleep at night and also function the next day.  
However, the examiner indicated that she could not comment on 
the actual effects of such medications, and such question was 
referred to a VA psychiatrist.  

In April 2008, a VA psychiatrist indicated that the Veteran's 
prescribed medications for mental health have side effects 
including slowed motor functioning, drowsiness, decreased 
reaction speed and reaction time.  The psychiatrist opined 
that, if an employer is aware of these medications and their 
side effects, the employer would likely be hesitant to hire 
someone who is functioning under their influence.  

Consistent with the April 2008 psychiatrist's opinion, the 
Veteran has submitted letters dated in September 2006 and 
November 2006 from potential employers at a lawn care company 
and a warehouse, who indicated that they were unable to hire 
the Veteran for positions involving operating or driving 
heavy equipment and delivering freight merchandise due to the 
medications he was taking.  Additionally, the Board observes 
that the Veteran's teaching position involved the supervision 
of students using welding tools and machinery, which likely 
required alertness and reaction time to ensure safety, and 
the Veteran indicated that safety was a concern.  

The Veteran was provided with another VA examination in April 
2009.  The VA examiner opined that the Veteran's PTSD and his 
physical health problems together exert a considerable mental 
and physical stress which, in itself, is unremitting and 
debilitating.  He stated that the Veteran's stress level is 
so continuously high that he is able to participate only very 
minimally in any activity which involves accepting more 
stress.  The examiner noted that the Veteran had resigned 
from his teaching position because he could not control his 
emotions, could not deliver a coherent lecture to his 
students, could not get along with administrative authority, 
and was suffering reduced concentration, memory problems, 
insomnia, irritability, and high anxiety.  The examiner 
stated that, in addition to the combined effects of his PTSD 
and chronic physical problems, the Veteran can accept 
additional stress related to social functioning only briefly 
and in an environment in which he is free to retreat to self-
isolation.  He further stated that the Veteran has reduced 
the circumference of his life on all fronts in order to avoid 
stress, and he manages his current stress only by being able 
to retreat when his stress level becomes too high.

Based on the foregoing information, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
he is unemployable due solely to his service-connected PTSD.  
The Board acknowledges that there is some evidence pointing 
toward employability, such as the opinions expressed by the 
November 2007 VA examiner and the March 2007 SSA mental 
examiner.  However, in addition to the Veteran's subjective 
belief of his unemployability, several medical professionals 
have indicated that he is unemployable as a result of his 
symptoms of PTSD, including increased intensity of such 
symptoms where he is exposed to stress in social or 
occupational situations.  Medical professionals have further 
indicated that the Veteran's PTSD symptoms have appeared to 
worsen as he has aged, despite treatment with medication and 
therapy sessions.  Moreover, to the extent that the Veteran's 
multiple physical ailments contribute to his high stress 
level, the Board notes that the Veteran's private treating 
psychiatrist indicated in July 2005 that many of such 
problems are strongly associated with his PTSD.  
Additionally, a VA psychiatrist indicated in April 2008 that 
the effects of the Veteran's medications to treat his PTSD 
symptoms would likely hinder his chances of obtaining 
employment, which is consistent with the two rejection 
letters submitted by the Veteran.  See Mingo v. Derwinski, 2 
Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must 
be an assessment of the side effects of the medications taken 
for a service-connected disability).  

Accordingly, as the Veteran meets the schedular threshold 
criteria for a TDIU, and the Board finds that the evidence 
establishes unemployability due solely to his service-
connected PTSD, he is entitled to a TDIU.


ORDER

A TDIU is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


